United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 96-3391
                                ___________

Jerry A. Sabatka,                    *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Nebraska.
Union Pacific Railroad Company;      *
J.B. Baird,                          *      [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                       Submitted: May 23, 1997

                            Filed: June 4, 1997
                                 ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                           ___________
PER CURIAM.

    Jerry A. Sabatka appeals from the district court's1
dismissal of his diversity action against Union Pacific
Railroad Company and its Director of Telecommunications.
Having reviewed the record and the parties' briefs, we
conclude that the dismissal was correct, and that an
extended discussion is not warranted. Accordingly, we
affirm. See 8th Cir. R. 47B.

      1
       The Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.
-2-
    A true copy.

           Attest:

               CLERK,   U.   S.     COURT   OF   APPEALS,   EIGHTH
CIRCUIT.




                                  -3-